



COUR DAPPEL DE LONTARIO

RÉFÉRENCE :
Morin c. The Gananoque Inn, 2012 ONCA 331

DATE : 20120518

DOSSIER : C51911

Les juges Weiler, Blair et
    Rouleau

ENTRE

Diane Morin

Demanderesse (Appelante)

et

The Gananoque Inn

Défendeur (Intimé)

et

Christopher Roblin

Tiers mis en cause

Diane Morin, en son propre nom

P. Muirhead, pour lintimé The
    Gananoque Inn

Audience et décision rendue séance
    tenante : le 14 mai 2012

En appel du jugement du juge Albert J. Roy
    de la Cour supérieure de justice, en date du 9 février 2010.

INSCRIPTION

[1]

Lappelante soulève plusieurs moyens dappel.  Elle
    prétend que le juge de première instance a commis plusieurs erreurs de droit, notamment
    il devait admettre en preuve un vidéo pris quelque quatre ans après lincident
    ainsi que des extraits du
Building Code
, Règl.
    de lOnt. 403/97, modifié par Règl. de lOnt. 350/06.  De plus, selon
    lappelante, le juge de première instance ne devait recevoir en preuve un
    rapport médical du Dr. Thanh-Lan Ngo, psychiatre.

[2]

Nous ne pouvons donner effet à ces motifs
    dappel.  La norme dexamen en appel reconnaît quil faut faire preuve dune
    grande retenue envers les décisions du juge de première instance en ce qui a
    trait à la recevabilité et ladmissibilité de ces preuves au procès.  À notre
    avis, il na commis aucune erreur en lespèce.

[3]

Lappelante prétend également que le juge de
    première instance devait écarter le verdict du jury.  À notre avis, le juge de
    première instance navait aucun motif décarter le verdict du jury.  Il y avait
    amples éléments de preuve à lappui du verdict et celui-ci nétait pas
    déraisonnable.  De plus, comme le verdict nallait pas à lencontre du poids de
    la preuve, nous ne pouvons pas conclure que le jury na pas bien compris son devoir
    ou quil a volontairement agi à lencontre de ce devoir.

[4]

Lappelante conteste aussi la décision du juge
    de première instance de caviarder une phrase dans le rapport de Madame Maria Alexiou,
    ergothérapeute.  Elle allègue que ceci constituait une erreur et que, malgré le
    caviardage de la phrase, le jury pouvait voir le texte de toute façon.  À notre
    avis, la décision était discrétionnaire et ce nest que spéculatif ce que le
    jury aurait pu faire pour lire le texte caviardé.  Il ny a aucune raison de
    croire que le jury na pas suivi les directives du juge de première instance à
    cet égard.

[5]

Lappelant allègue enfin quil y a eu des
    erreurs dans la préparation de la transcription, plus particulièrement le fait
    que certaines parties reflètent la traduction plutôt que la langue du
    témoignage, et que ceci porte atteinte à son droit à un procès bilingue.  Ces erreurs,
    quoique regrettables, nauraient pas eu deffet sur lappréciation de la preuve
    par le jury. Par ailleurs, lappelante ne prétend pas que ces erreurs lont privé
    dun moyen dappel.

[6]

Pour les motifs énoncés ci-dessus, lappel est
    rejeté avec dépens, le montant des dépens étant fixé à 10 000 $, y compris les
    débours et les taxes applicables.

« K.M.
    Weiler j.c.a. »

« R.A.
    Blair j.c.a »

« Paul
    Rouleau j.c.a. »


